Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electronic interface” of Claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the limitation reading  “the separating device has an electronic interface for being able to receive energy and/or data from the spindle unit” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, had possession of the claimed invention.  The only mention of such an interface in the Specification is at par 0014, where it is noted that “It may also be provided that the separating device has an electronic interface for being able to receive energy and/or data from the spindle unit. In this way, the flexibility of the separating device is further increased”.  No further details, description, nor drawings are provided which describe how such an interface works, where it is located, nor what structure is associated with it.  As such, this limitation does not comply with the written description requirement.  Because no structure is provided to alert the Examiner as to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitations of Claims 1 and 16 reading: “eccentrically driving a rotatable separating element” are unclear.  Eccentrically is defined as “located elsewhere than at the geometric center, also : having the axis or support so located” (Merriam Webster’s), or “(of a thing) not placed centrally or not having its axis or other part placed centrally ‘a servo driving an eccentric cam’” or “a disc or wheel mounted eccentrically on a revolving shaft in order to transform rotation into backward-and-forward motion, e.g. a cam in an internal combustion engine” (google dictionary).  However, there is no evidence in the figures however that the tool is off center relative to the driving shaft or any other element.  At most, the tool appears to be driven orthogonally relative to the driving motor 54, in fig 3.  For purposes of advancing prosecution, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 11-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 20100175787, Dawidziak, et al., hereafter Dawidziak.
Regarding Claim 1, Dawidziak discloses a separating device comprising: a transmission element (combination of parts 40 and bearings 32) provided for eccentrically driving a rotatable separating element (“inner table” 18, which has knives 8 attached thereto for separating workpieces), and a rotating shaft (fig. 8, “rotational shaft” 27) configured to receive a rotating movement for driving the transmission element (par 0040), wherein a portion of the rotating shaft can be inserted into an interface (16) of a spindle unit (17) of a machining device (par 0024).  
Regarding Claim 2 the rotating shaft (27) can be inserted into a hollow shank taper of a spindle unit (HSK, par 0029).
Regarding Claim 5, the separating device is a ring saw (since the rotatable knife holding table 18 is circular in shape). 
is a saw ring (since the part 18 is circular and has cutting knives) for woodworking (abstract).  
Regarding Claim 11, the separating element (18) can be received at the separating device in such a way that an axis of rotation of the separating element (18) extends in parallel to the axis of rotation of the rotating shaft (27).  
Regarding Claim 12, Dawidziak discloses a machining device (fig 1) for machining of workpieces made of wood or wood materials (abstract), comprising a spindle unit (16) and a separating device (3) according to claim 1, the separating device being drivable via the spindle unit (par 0026).  
Regarding Claim 15, Dawidziak discloses machining device (fig 1) according to claim 12, characterized in that the machining device comprises a support element (17), wherein the support element is a portal (fig 1, in that is helps receive the other parts of the machine), and a workpiece receptacle (work piece table 1 of fig 1) wherein the workpiece receptacle is a workpiece table one or more consoles (portions between bearings 4 and 5).  
Regarding Claim 16, Dawidziak discloses a separating device, and a use thereof in which the separating/machining device (fig 1) for machining of wood (abstract) wherein the separating device has a transmission element (combination of parts 40 and bearings 32) for eccentrically driving a rotatable separating element (18), and a rotating shaft (27) configured to receive a rotating movement for driving the transmission element (par 0026 and 0029), wherein  the rotating shaft can be inserted at least partially into an interface (16) of the spindle unit (16/17) of a machining device (fig 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dawidziak in view of Non Patent Lietrature document “CNC Toolholder Identification” https://www.huot.com/wp-content/uploads/2013/01/HuotToolholderID1.pdf, produced by Huot, published in May 31, 2012, hereafter referenced as Huot.
Regarding Claim 3, Dawidziak discloses all the limitations of Claim 1 as discussed above. 
Dawidziak lacks the hollow shank taper being an HSK F63 spindle. 
Huot discloses a sizing chart (“HSK Style” chart), which discloses that the F63 style HSK holder is a common style of holder in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Dawidziak by including the taper being an HSK F63 spindle in order to have the HSK holder be one of those known to be used in the art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dawidziak in view of USPGPUB 20110155407, Yang et al., hereafter Yang.
Regarding Claim 4, Dawidziak discloses all the limitations of Claim 1 as discussed above. 
toothed gear.  
Yang discloses a moveable ultrasonic machining tool, like the movable machining tool apparatus of Dawidziak, and discloses that in such an assembly it is known and beneficial to include the tool being driven via a transmission element (fig 1, combination of 31, 122, 124, and 123 which elements connect to a rotary shaft 122, via toothed gears (par 0023), in order to beneficially achieve a transmission and speed up effect in driving said tool rotatably (par 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dawidziak by including the transmission element of Dawidziak connected to the rotating shaft via a toothed gear in order to achieve a transmission and speed up effect in driving said tool rotatably as taught by Yang.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dawidziak in view of USPGPUB 20060104731, Etter et al., hereafter Etter.
Regarding Claims 7-8, Dawidziak discloses all the limitations of Claim 1 as discussed above. 
Dawidziak lacks the separating device comprises a suction device in order to suck off machining residues, and per Claim 8, a chip guide plate in order to deflect machining residues.  
Etter discloses a spindle driven machining tool (par 0041) in the form of a drill tool like the spindle driven machining tool apparatus of Dawidziak, and discloses that in such an assembly it is known and beneficial to include a suction device (dust transfer device 360 par 0104), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dawidziak by including a suction device, and per Claim 8, a chip guide plate such as those disclosed in Etter in order to direct debris and chips as taught by Etter.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dawidziak in view of USPGPUB 20190255670, Fautz et al., hereafter Fautz.
Regarding Claim 9, Dawidziak discloses all the limitations of Claim 1 as discussed above, and includes that the separating device having a multipart housing (fig 1-5).
Dawidziak lacks the housing part which receives a receiving device for the separating element (30) being pivotable relative to a further housing part.
Fautz discloses a spindle driven machining tool, like the Dawidziak apparatus and discloses that in such an assembly it is known and beneficial to include a housing part (15) which receives a receiving device for a separating element (drill) being pivotable relative to a further housing part (fig 7, par 00089), in order to produce slanted profiles in workpieces if so desired by a user (par 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dawidziak by having the housing part of Dawidziak which receives the receiving device for the separating element be pivotable relative to a further  in order to produce slanted profiles in workpieces if so desired by a user as taught by Fautz.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dawidziak in view of USPGPUB 20160229012, Fujimoto et al. hereafter, Fujimoto.
Regarding Claim 13, Dawidziak discloses all the limitations of Claim 12 as discussed above.
Dawidziak lacks the machining device comprises a tool magazine, wherein the separating device can be inserted into the tool magazine of the machining device.
Fujimoto discloses a machine tool like the machine tool apparatus of Dawidziak, and discloses that in such an assembly it is known and beneficial to include the machining device comprises a tool magazine (par 0043), wherein the separating device thereof can be inserted into the tool magazine of the machining device (par 0043), in order to store the tools when replacing the tool parts (par 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dawidziak by including a tool magazine on the Dawidziak device, wherein the separating device can be inserted into the tool magazine of the machining device in order to store the tools when replacing the tool parts as taught by Fujimoto.
Regarding Claim 14, Dawidziak discloses all the limitations of Claim 12 as discussed above.
Dawidziak also lacks the spindle unit being movable in a plurality of translational and at least one rotational axes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Dawidziak by including the spindle unit being movable in a plurality of translational and at least one rotational axes in order to move the tool three dimensionally to better process work as taught by Fujimoto.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dawidziak in view of USPGPUB 20110058913, Brieden et al. hereafter, Brieden.
Regarding Claim 17-18, Dawidziak discloses all the limitations of Claims 1 and 12 as discussed above.
Dawidziak lacks the separating device having a pneumatic interface.
Brieden discloses a tool head for use in a multiaxis machine, for guiding a spindle driven tool (par 0044), like the spindle driven tool of the present invention and like the apparatus of Dawidziak, and discloses that in such an assembly it is known and beneficial to include the separating device having a pneumatic interface, in order to provide an automatic connection to guide the tool (par 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dawidziak by including the separating device has a pneumatic interface in order to provide an automatic connection to guide the tool as taught by Bieden.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20110008119, 5984766, 20110017030, 7634958, and 5301587, each disclose state of the art spindle machine tools and contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


	/GHASSEM ALIE/             Primary Examiner, Art Unit 3724                                                                                                                                                                                           02/27/2021